DETAILED ACTION
This Office action is in response to the Election/Restriction response filed on September 04, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 28, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on March 28, 2018.  These drawings are accepted by the Examiner.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on September 04, 2020 is acknowledged. 
Applicant’s arguments, have been fully considered and are persuasive.  The Election/Restriction requirement sent on July 16, 2020 has been withdrawn.
Claims 20-37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 16, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (U.S. Pub. No. 2012/0327563 A1, hereinafter “Cook”).

In re claim 1, Cook discloses an apparatus (Fig. 1) for installation with an electrical distribution box (1) comprising at least one bus bar (Para. 0039) and a plurality of circuit breakers (plurality of circuit breakers (CB) 2), the apparatus comprising a sensor circuit (comprising sensors 3 and 9) comprising at least one passive sensor having a resistance (Para. 0052), the at least one passive sensor arranged in series connection with the at least one bus bar and one of the plurality of circuit breakers, wherein one terminal of the at least one passive sensor is connected to the at least one bus bar and another terminal of the at least one sensor is connected to one of the plurality of circuit breakers (Para. 0039-0045 and 0052-0053); and wherein the apparatus further comprises a processor (5) to obtain a voltage signal across the at least one passive sensor and derive a corresponding current signal flowing through the at least one passive sensor (Para. 0039-0042).

In re claim 2, Cook discloses wherein the sensor circuit comprises at least one bus bar for connection or superimposition onto the at least one bus bar of the electrical distribution box (Para. 0042-0048).

In re claim 3, Cook discloses wherein the bus bar is a neutral conductor plate (Para. 0042-0048).

In re claim 4, Cook discloses wherein the processor (5) operates to derive at least one power parameter based on the corresponding voltage signal and corresponding current signal obtained (Para. 0039-0041, 0049-0050 and 0054-0056).

In re claim 5, Cook discloses wherein the processor (5) comprises at least one of the following: a signal processing unit having a voltage and current amplifier, a filter, and an analogue to digital converter (A/D converter 7, Para. 0039-0041).

In re claim 6, Cook discloses wherein the sensor circuit comprises a plurality of sensors and a selector device is positioned between the sensor circuit and the signal processing unit to toggle between inputs fed to the signal processing unit (Para. 0042-0048).

In re claim 7, Cook discloses wherein the sensor circuit comprises one sensor and a selector device operable to toggle the series connection between the one sensor and each of the plurality of circuit breakers (Para. 0042-0048).

In re claim 8, Cook discloses wherein the at least one power parameter includes root mean square voltage, root mean square current, active power, reactive power, apparent power, power factor, frequency, harmonics profile (Para. 0039-0041, 0049-0050 and 0054-0056).

In re claim 9, Cook discloses wherein the sensor circuit and processor are mounted on a single circuit board (Para. 0039-0041, 0049-0050 and 0054-0056).

In re claim 10, Cook discloses wherein the sensor circuit is mounted on a first circuit board and the processor is mounted on a second circuit board, wherein the second circuit board comprises a short circuit protection circuit (Para. 0039-0050 and 0054-0056).

In re claim 11, Cook discloses wherein the processor (5) comprises a communication module (communication network 10, Para. 0041).

In re claim 12, Cook discloses wherein the communication module (communication network 10) comprises a wireless transceiver (11, 12) arranged to send and receive data with a third party server (Para. 0041).

In re claim 13, Cook discloses wherein the at least one wireless transceiver (communication network 10) is capable of supporting at least one of the following wireless 

In re claim 14, Cook discloses wherein the apparatus is operable to switch between a first communication mode where the apparatus is configured as a client, and a second communication mode where the apparatus is configured as an application server (Para. 0041-0042).

In re claim 15, Cook discloses a system for energy management comprising an electrical distribution box installed with the apparatus of claim 11 (see rejection of claim 11 as explained above); and a server arranged in data communication with the apparatus to receive the obtained voltage (Para. 0039-0042), current data signal and at least one power parameter (Para. 0039-0042), wherein the electrical distribution box further comprises a detector to detect and establish a data communication link (communication interface 6) with the server (Para. 0039-0042).

In re claim 16, Cook discloses wherein if the electrical distribution box is unable to establish a data communication link with the server after a predetermined number of retries, the data communication link is switched to a communication with a computer device (Para. 0039-0042).

In re claim 17, Cook discloses wherein the distribution box comprises a real time clock module arranged to provide a time stamp for each voltage or current data signal (Para. 0052-0056).

In re claim 18, Cook discloses wherein upon a power interruption or shutdown, the real time clock module is reset to a predetermined setting after power is restored and a flag indicating that time stamp correction is required is set (Para. 0052-0056).

In re claim 19, Cook discloses wherein upon detection that time synchronization is available, the real time clock module is restored to the correct time and all affected time stamps are time shifted (Para. 0052-0056).

In re claim 20, Cook discloses a management system comprising an apparatus according to claim 1 (See rejection of claim 1 above), the apparatus arranged to receive a voltage dataset and a current dataset from a plurality of electrical appliances linked to a channel of the electrical distribution box over a predetermined period (Para. 0039-0050 and 0054-0056); a load identification module operable to identify each of the plurality of electrical appliances based on the voltage and current dataset received (Para. 0039-0050 and 0054-0056); and an electrical appliance activity recognition module operable to extract at least two states of each electrical appliance over the predetermined period (Para. 0039-0050 and 0054-0056).

In re claim 21, Cook discloses wherein the electrical appliance activity recognition module is operable to extract the at least two states of each of the plurality of electrical appliances over the predetermined period to obtain an energy consumption profile for each of the electrical appliance (Para. 0039-0050 and 0054-0056).

In re claim 22, Cook discloses wherein the sensor device is configured to derive at least one power parameter, the at least one power parameter includes active power, reactive power, apparent power, power factor, harmonics (Para. 0039-0050 and 0054-0056).

In re claim 23, Cook discloses wherein the load identification module operates to identify each of the plurality of electrical appliances based on extraction of a plurality of signatures from the voltage and current dataset obtained over a predetermined period (Para. 0039-0050 and 0054-0056).

In re claim 24, Cook discloses wherein the plurality of signatures comprise zero current count, on-off cycle count, and maximum power consumption (Para. 0039-0050 and 0054-0056).

In re claim 25, Cook discloses wherein the plurality of electrical appliances are classified based on a k-nearest neighbour algorithm (Para. 0039-0050 and 0054-0056).

In re claim 26, Cook discloses further comprises an energy consumption estimation module to receive past voltage dataset and current dataset for estimating a future period of 

In re claim 27, Cook discloses further comprises an energy audit module wherein an operational state is extracted from the electrical appliance activity recognition module for calculation of at least two statistical parameters (Para. 0039-0050 and 0054-0056). 

In re claim 28, Cook discloses further comprises a monitoring module operable to activate the load identification module and/or the electrical appliance activity recognition module for the collection of the voltage and current dataset, for detecting of abnormal electricity usage or pattern (Para. 0039-0050 and 0054-0056).

In re claim 29, Cook discloses further comprises an electrical safety module operable to receive thresholds of current and power rating and electronically notify a user once a threshold for current or power is exceeded (Para. 0039-0050 and 0054-0056).

In re claim 30, Cook discloses further comprises a lifestyle module operable to retrieve energy consumption data from the voltage and current dataset to derive an indication relating to at least one of the following: a non-electrical energy consumption, electrical energy consumption relating to one type of electrical appliance, and electrical energy consumption relating to multiple electrical appliances within a location (Para. 0039-0050 and 0054-0056).

In re claim 31, Cook discloses a management system (Fig. 1) comprising at least one sensor (sensors 3 and 9) arranged to receive a voltage dataset and a current dataset from a plurality of electrical appliances linked to a channel of an electrical distribution box over a predetermined period (Para. 0039-0050 and 0054-0056); a load identification module operable to identify each of the plurality of electrical appliances based on the voltage and current dataset received; and an electrical appliance activity recognition module operable to extract at least two states of each electrical appliance over the predetermined period (Para. 0039-0050 and 0054-0056).

In re claim 32, Cook discloses further comprises an energy consumption estimation module to receive past voltage dataset and current dataset for estimating a future period of energy consumption, the energy consumption module comprises at least one user interface suitable for customization by a user as to the level of granularity (Para. 0039-0050 and 0054-0056).

In re claim 33, Cook discloses further comprises an energy audit module wherein an operational state is extracted from the electrical appliance activity recognition module for calculation of at least two statistical parameters (Para. 0039-0050 and 0054-0056).

In re claim 34, Cook discloses further comprises a monitoring module operable to activate the load identification module and/or the electrical appliance activity recognition module for the collection of the voltage and current dataset, for detecting of abnormal electricity usage or pattern (Para. 0039-0050 and 0054-0056).

In re claim 35, Cook discloses further comprises an electrical safety module operable to receive thresholds of current and power rating and electronically notify a user once a threshold for current or power is exceeded (Para. 0039-0050 and 0054-0056).

In re claim 36, Cook discloses further comprises a lifestyle module operable to retrieve energy consumption data from the voltage and current dataset to derive an indication relating to at least one of the following: a non-electrical energy consumption, electrical energy consumption relating to one type of electrical appliance, and electrical energy consumption relating to multiple electrical appliances within a location (Para. 0039-0050 and 0054-0056).

In re claim 37, Cook discloses wherein the electrical appliance activity recognition module is operable to extract the at least two states of each of the plurality of electrical appliances over the predetermined period to obtain an energy consumption profile for each of the electrical appliance (Para. 0039-0050 and 0054-0056).

In re claim 38, Cook discloses an apparatus (Fig. 1) for installation with an electrical distribution box (1) comprising at least one neutral bus bar (Para. 0039) and a plurality of circuit breakers (plurality of circuit breakers (CB) 2), the apparatus comprises a sensor circuit (comprising sensors 3 and 9) comprising at least one sensor arranged in series connection with the at least one neutral bus bar and one of the plurality of circuit breakers (Para. 0039-0045 and 0052-0053), wherein one terminal of the at least one sensor is connected to the at least 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFAEL O DE LEON DOMENECH/Examiner, Art Unit 2838